WILLIAMS, J.
The Toledo and Ohio Central Railway Co. brought an action in the Lucas Common Pleas against the Toledo, Fostoria and Findlay Railway Co., an interest to recover for the expense of repairing and maintaining a crossing at a point in Fostoria where its tracks crossed those of the interurban.
The Railway Co. set forth in its petition that a judgment and decree had been rendered, July 18, 1912, in the Circuit Court of Seneca county on an appeal taken up from the Seneca common pleas, ordering that the interurban railway bear all expenses of the installation and maintenance of the crossing in question. The interurban railway set up that’ subsequent to that judgment an ordinance had been passed in which the corporate limits of Fostoria were extended so as to include, within the municipality, the crossing in question; which prior to the enactment of such ordinance was without the limits of the municipality. Sec. 3775. GC. was also plead in the answer. The Railroad Co. demurred to the answer, and it was sustained. Error was prosecuted by the interurban railway and the Court of Appeals held:
1. To plead 3775 GC was unnecessary. A court will take judicial notice of the statutes of this state.
2. The interurban railway’s contention that the rights of parties to this action were regulated and fixed by 3775 GC., after the time of the passage of the ordinance and the incorporation of the territory which included the crossing; will not be upheld, and the court did not err in sustaining a demurrer thereto.
3. The judgment of the Seneca Circuit Court determined private rights and could therefore not be changed by modifying or nullifying on part of any legislative body. Judgment affirmed.